t c memo united_states tax_court thomas e hogan iii and sheila m hogan petitioners v commissioner of internal revenue respondent docket no filed date thomas be hogan iii and sheila m hogan pro_se angela j kennedy for respondent memorandum opinion powell special_trial_judge respondent determined deficiencies in petitioners' and federal income taxes in the respective amounts of dollar_figure and dollar_figure and accuracy- related penalties under sec_6662 in the amounts of dollar_figure and dollar_figure respectively ’ respondent also determined an unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue - addition_to_tax under sec_6651 for in the amount of dollar_figure the issues are whether petitioners had sufficient bases in the stock and indebtedness of ehlectronic business systems ebs a subchapter_s_corporation to claim loss_carryovers from the corporation in the years in issue whether this court has jurisdiction to review respondent's application of claimed overpayments for and and whether petitioners are liable for the accuracy-related_penalties and the addition_to_tax the facts may be summarized as follows petitioners resided in fort wayne indiana at the time the petition was filed bbs losses prior to the years at issue thomas e hogan iii petitioner was employed by ebs petitioner owned dollar_figure percent of the stock in ebs for which he had paid approximately dollar_figure in june of ebs filed for chapter bankruptcy ebs ceased business activities during for ebs reported a loss of which petitioner's aliquot share reported on a schedule_k-1 was dollar_figure on their joint federal_income_tax return petitioners claimed dollar_figure of the dollar_figure loss ebs had incurred losses in years prior to while petitioners have claimed aliquot shares of those losses in - - prior years petitioner does not know the amounts of those losses that were claimed petitioner testified that from to he lent ebs approximately dollar_figure which he had borrowed from the fort wayne national bank the bank and that ebs repaid approximately dollar_figure petitioner introduced into evidence bank notes that he contends represent his loans from the bank the proceeds of which he in turn lent to ebs of these notes two dollar_figure notes and a dollar_figure note are clearly renewals of earlier executed loans another note indicates that the proceeds were used in part to pay off another loan on their and joint federal_income_tax returns petitioners claimed carryover losses from ebs in the amounts of dollar_figure and dollar_figure respectively respondent disallowed those losses overpayments petitioners filed their joint federal_income_tax return on date petitioners claimed an overpayment of dollar_figure that they requested be refunded to them on date respondent applied the claimed overpayment to an outstanding liability for a responsible_person liability assessed against petitioner pursuant to sec_6672 during in september of petitioners filed an amended federal_income_tax return for q4e- requesting that the claimed overpayment be applied to their estimated_tax liability petitioners filed their joint federal_income_tax return on date petitioners claimed an overpayment in the amount of dollar_figure petitioners requested that the overpayment be applied to their estimated_tax liability on date respondent applied dollar_figure the portion of the claimed overpayment relating to petitioner's wage withholdings to petitioner's outstanding sec_6672 liability discussion ebs losses generally shareholders of a subchapter_s_corporation are entitled inter alia to deduct their pro_rata share of the corporation's losses see sec_1366 the losses may be carried over to subsequent years under sec_1366 the amount of losses claimed by a shareholder cannot however exceed the amount of the adjusted bases in the shareholder's stock and in any indebtedness of the corporation to the shareholder see sec_1366 a taxpayer's adjusted bases in stock and debt are determined under sec_1367 relevant here sec_1367 a b provides that a taxpayer's basis in stock shall be reduced by this amount dollar_figure consisted of dollar_figure from petitioner's wage withholdings and the amount of overpayment claimed by petitioners for of dollar_figure - - losses described in sec_1366 and under sec_1367 b a a taxpayer's basis in any indebtedness of the corporation is similarly reduced after the shareholder's basis in the stock is exhausted petitioner here is faced with two problems first he must establish his bases in his stock and in the indebtedness of the corporation to him second he must establish that his bases in these items had not been reduced to zero because of losses claimed in prior years even if we view the record most charitably in petitioner's favor petitioner cannot establish that he had any bases remaining in his stock or in the indebtedness of the corporation turning first to the debt we start with the claim that the amount of the loans represented by the notes totaled approximately dollar_figure but it is clear that the dollar_figure notes of august and date and the dollar_figure note of date were renewals of earlier notes in addition dollar_figure of a dollar_figure note of date was used to repay an earlier loan from the bank the maximum advanced to the corporation would have been dollar_figure dollar_figure minus dollar_figure we also know that before petitioner was repaid dollar_figure petitioner's basis in his loans to ebs therefore could not have been more than dollar_figure -- - petitioner's original_basis in the stock of ebs was approximately dollar_figure on the other hand petitioners claimed a loss in the amount of dollar_figure on their return without considering any losses claimed prior to petitioner's bases in the stock and debt could not have been more than dollar_figure dollar_figure for the stock plus dollar_figure for the debt minus dollar_figure we are confident that any loss claimed prior to would have exceeded that amount accordingly petitioners are not entitled to claim any loss_carryovers from ebs for and overpayments petitioners dispute respondent's authority to set off the claimed overpayments in and against petitioner's outstanding sec_6672 liability sec_6402 provides sec a general_rule --in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and shall subject_to subsections c and d refund any balance to such person ' furthermore sec_6512 provides that the tax_court shall have no jurisdiction under this subsection to restrain or sec_6402 was amended by sec a of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 to include a reference to subsec e that amendment applies to refunds payable after date and is not applicable to this case - review any credit or reduction made by the secretary under sec_6402 respondent contends that pursuant to sec_6512 this court has no jurisdiction to review the action with regard to the application of the overpayments there is no guestion that respondent offset the overpayments for and against the sec_6672 liability pursuant to sec_6402 under the literal language of sec_6512 this court is without jurisdiction to review any reduction made by the secretary under sec_6402 we must agree therefore with respondent's contention we have held that sec_6512 does not prevent this court from reviewing commissioner's failure to offset underpayments by agreed overpayments thus preventing the netting of interest in years that are before the court see 110_tc_291 but that is a totally different situation from the facts here in winn-dixie the overpayment had been refunded to the taxpayer rather than credited against another year see 112_tc_46 moreover we noted in winn-dixie that sec_6512 restricts our jurisdiction in two situations ‘ sec_6512 was added to the code by sec_1451 of the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_788 --- - first we may not restrain or prevent respondent from reducing a refund by way of credit or reduction pursuant to sec_6402 second we may not review the validity or merits of any reduction of a refund under sec_6402 after such a reduction has been made by respondent winn-dixie stores inc v commissioner supra pincite see also steinberg v commissioner tcmemo_1999_311 no jurisdiction when the taxpayer claimed an overpayment made for a year not at issue should be applied to the year at issue addition_to_tax and penalties sec_6651 imposes an addition_to_tax for failure to timely file returns unless it is shown that such failure is due to reasonable_cause and not due to willful neglect to show reasonable_cause petitioners must demonstrate that they exercised ordinary business care and prudence but were unable to file their returns in time see 469_us_241 willful neglect is a conscious intentional failure or reckless indifference see id pincite it is undisputed that petitioners' return was not timely filed petitioners claim they did not file their return because they were involved in a dispute with respondent involving the sec_6672 liability involvement in such disputes or litigation does not excuse petitioners from their obligation to timely file income_tax returns see eg osijoo vv - commissioner tcmemo_1998_38 respondent's determination as to the addition_to_tax under sec_665l1 a for is sustained respondent also determined that petitioners are liable for accuracy-related_penalties under sec_6662 for and for negligence sec_6662 provides that there shall be added to the tax an amount equal to percent of the portion of the underpayment to which this section applies sec_6662 applies to the portion of any underpayment which is attributable to inter alia negligence or disregard of the rules or regulations sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and the term 'disregard' includes any careless reckless or intentional disregard sec_6662 respondent determined the accuracy-related_penalties under sec_6662 for and based on petitioner's failure to review carefully the availability of the claimed losses from bbs petitioners claim they employed a new accountant to compute their and federal income taxes in some circumstances reliance upon a qualified return preparer may alleviate a taxpayer's liability for penalties see sec_1_6664-4 income_tax regs see also 91_tc_396 affd without published opinion 940_f2d_1534 -- - 9th cir the taxpayer must advise the preparer of all facts that are relevant to the tax treatment of an item see ellwest stereo theatres inc v commissioner tcmemo_1995_ the advice must not be based upon unreasonable factual or legal assumptions see id it does not appear disputed that ebs suffered losses the limitations of the deductibility of losses from an s_corporation depend on a taxpayer's bases in the stock and indebtedness a taxpayer's bases in an s corporation's stock and indebtedness is a fairly complicated subject under these circumstances we do not believe that the imposition of the sec_6662 penalties is warranted decision will be entered for respondent with respect to the deficiencies and addition_to_tax under sec_665l a and for petitioners with respect to the penalties under sec_6662
